Title: To John Adams from William Cunningham, 18 April 1811
From: Cunningham, William
To: Adams, John



Sir.
Fitchburg, April 18th. 1811.

So much time has elapsed since the date of my letter in February, that I have dismissed all expectations of an answer.
Of the destruction of Babylon, and the birth of Cyrus, considering how much the evidence of a system of Religion is depending on that event and on that character, I may have spoken more at random than a due regard to prevailing sentiments will allow. The whoredoms of Babylon are rather to be understood figuratively than literally. Her pride, cruelty and impiety, are distinctly named among the abominations which provoked the Most-High. But I trust I have not exposed myself to excommunication by taking her whoredoms in a literal sense, since besides the practices alledged against her by the earliest historians, the city was founded by a wanton woman, of impure origin, and mainly for the purposes of multiplying and enriching the opportunities of her enjoyment of a guilty intimacy with men.
As to the illegitimacy of Cyrus, I pretend not to any positive evidence; but is it not susceptible of more proof than the time of his own marriage? Cyrus was so illustrious in the eyes of Mr. Rollin, that he has sufferred nothing to his disadvantage to appear in his history without tempering it with his own kindness; but historians, more uninfluenced by an admiration, favour the supposition of a spurious birth.
If other instances were cited in my last letter with too decisive an air, it must be confessed, that I contracted the catalogue of those who have effaced the blemishes of their birth with the brilliancy of their political or military character. It should have been observed of William the Conqueror, that he stood an impassable barrier against the ecclesiastical tyranny of Hildebrand (Gregory VII.) who aspired to the subjugation of the world to a more awful species of oppression than even that of the sword.
And might I not have gone into the other sciences and shewn that the first in eminence were not the fairest in their birth? Who, in Astronomy, will claim equality with Gallileo? Who, in Poetry with Homer? It may possibly be objected, that we are not sufficiently so accurately informed of the birth of the Prince of the Poets, as to authorise a reflection upon it—but have not those who have noticed his life, and are most entitled to credit, classed him among the come-by-chances? His genius may have been brightened by observing the shining bubbles thrown up in the wash-tub, by the labours of his indigent and industrious mother. I will cite no more instances. The expedient of Amasis a King of Egypt, to overcome objections to his birth, was well adapted to make merit respectable for its own value—the statue of the Divinity made out of the cistern in which he washed his feet, was as devoutly worshipped as if the gold of which it was composed, had never been moulded into anything but a God. There have been thousands eminent, and many even first in station, whose shoes were enough to teach them humility, and rebuke, in their posterity, a ridiculous exultation of noble birth.
To the silence with which you treat my last letter, I have nothing to object. You will, without disobliging me, treat this in the same manner. There is a contemptuous and a suspicious silence—I have no enmity to excite me to a description of yours. It is not an unfriendly suggestion, that you will do well to remember, that by refusing to assign to Gen. Hamilton the reasons for assertions and insinuations injurious to him, you provoked a public expression of his sentiments concerning your public character and conduct. And it is not unknown to you, that suspicious have been publickly uttered, that since his death, you have been diligently employed in collecting stock and tools to cut the “joints and squares.” which you once said Iniquity never can perform In other words—to display, in your own acts, the finished joinery of a great and pure character; and to exhibit, in the doings of Hamilton, the botchery of a weak and base one. This is was an undertaking which ought to have been well considered, for you have said yourself, that Iniquity never can cut those “joints and squares”— And is it not a task as far transcending its power, to disjoin the labours of a master’s hand?
Should you now refuse to recal the calumny you have spread of Hamilton in secret; or to supply the evidence of your heinous charges, will you not oblige his friends to strip from your hands, before you slip out of life, the poisoned chalice whose contents you have infused into the minds of many around you, to work, like canine madness in the veins, after its propagator has perished?
The story of Popiel, his wife and children, being devoured by rats issuing from the dead bodies of his uncles whom he had poisoned, is related as a fact in the Polish history, but if no more than a fable, it has a sound moral, well worthy the consideration of those who murderously fall foul of the reputation of another; and who entertain the opinion, especially with respect to themselves, that “honesty always turns out right,” as you said in your letter to Mr. Dana. Applying to Hamilton the next member of the same paragraph—namely “An honest man has nothing to do for his justification, but to wait for the testimonies of his enemies,” I leave to your consideration, whether you have not given the world an evidence of this truth in your conduct towards that character?
Why did you publickly attack his morals? There is no sort of connection between the failing you have taken so much delight in expressing, and his excellence as a public character. Do you claim, for this attack, the credit of magnanimity? Pope, whom you have admired, and who deserves to be set as high in humanity as in authorship, remarked, in the Preface to his works, that “when he could not attack a rival’s works, he encouraged no reports against his morals.” He built a monument—but are you not burying the dead?
Why did you attack the personal figure of Hamilton? Was the rivalry for feet and inches? Had you forgotten Pepin (father of Charlemagne) the monarch of four feet four; and the achievement he performed in the presence of his court to abash the overgrown courtiers who looked disdainfully on the inferiority of his stature? You must have swelled beyond the thought of yourself and of your sons, when you aim’d the stroke at the stature of Hamilton. I think that neither of you rise to five feet seven—Genl. Hamilton was not below five feet eight, and to every feature nature had “set the seal to give the world assurance of a Man.” It is true, that the poize would be nearer to him than to yourself on the sted-yard, but what are pounds weight in the ethereal balance?
May not what you said to Mr. Secretary Livingston, Feb. 21. 18 1782, concerning the despatches which you received at the Hague so opportunely for allaying the ferment occasioned by Sir Joseph Yorke against the Burgomaster and Pensionary of Amsterdam, and their adherents, be truly said of your Letters to me, “that it seems as if the hand of Providence had sent them on purpose to dissipate the vapours” in which you would involve Washington, Jay, Hamilton, Pickering, Ames, Gore, Otis and a thousand others? It does appear to me, that if Providence ever did take an interest in the question of any man’s reputation, it is discoverable in these Letters, particularly in relation to Gen. Hamilton. While you were carrying on a Correspondence with the Editors of a public paper, to cleanse yourself from his imputations, you carried on a correspondence with me which has confirmed them all. You may ascribe it to “The ways of Heaven,” or to a luckless chance, but the fact, extraordinary as it is, is unquestionable. No man living, out of your own family, has been admitted to so near an intimacy with your heart as you indulged to me for the purpose of furnishing me with materials for the renovation of sound principles in the minds of my countrymen, and for resussitating your reputation after your decease. I allude to your communications in the years 1803–4–and 9. I do not mean to say, that like Despreaux and Racine, I was appointed by you, as they by Louis XIV. to be your historiographer, but your autograph will shew, that you contemplated me as a guardian of your fame—a trust which I had prepared myself zealously and faithfully to fulfil perform.
I have thus accounted for the unreservedness with which you have revealed yourself to me on the various principles and characters imbibed and extolled by your countrymen; and distinguishing those principles you which had wrought such wonderful effects in the  twelve years they guided the National Government, and which you had chosen to have associated with your name by generations to come. How fortunate for these principles! How auspicious to the fame of their advocates! How damning to the adverse side!
But since you are no longer what you was—since you are reviling your co-actors in the scenes in which alone your glory was displayed—since you depend on your own pen for the display of yourself, and since you have thrown off your aversion to encountering the violence of public animadversion, is not my relation to you wholly reversed? And am I not bound to make such a disposition of what you have committed to me, as that sense of duty to the public shall direct which it was one great object of your earliest Letters to inflame and enforce? I am able to fortify the affirmative side of this question to great extent from your own works: In your Letter to the Baron Van der Capellen, of the 14th. of January 1782, you thus express yourself:—“The private ambition of an individual is every where capable of obstructing for a time, the wise plans and the most generous efforts of disinterested men; yet I have generally observed, that well-disposed men have redoubled their ardour and exertions upon finding themselves embarrassed by such motives of individuals.” Here you give encouragement to oppose you if you are throwing the obstructions of ambition, or any other embarrassment, in the way of the wise plans and generous efforts of good men. Deny this, and you make yourself your own opponent. You would now block with chevauxdefrise the old channel you navigated, and laboured thirty or forty years to deepen, and have adventured on the wild waves of a current which you have pronounced it as fatal to embark upon as the whirpool of in Norway. On such a perilous sea it behoves you to “shew master–ship in floating.” I presume you have adopted the motto, Incertum quo fata ferant. From what “motives,” you have changed your course, is so unfavourably explained in the above extract, that there can be no complaining against Justice should you be overwhelmed.
Look at your Defence of the Constitutions of the United States— Look at your Communications to Congress, and Answers to Addresses—Look at your Letters to me in the years 1803–4, and say which are the “sentiments under your own hand,” we must regard as “wise plans and generous efforts,” those, which at the periods referred to, you inculcated, or those which you are now propping? Of the alternatives in the answer you may make your election. You “cannot buckle your distemper’d cause with the belt of rule.”
“Honest and generous spirits will disdain to deceive the people.” I need not tell you where this compliment to integrity is recorded; but what sort of spirit is he who, because he is not Cicero will attach himself to Cataline? What he, who because he is not Augustus till to the hour of “give me your applause,” will forfeit his title to commendation by repairing to the standard of Anthony? What he, whose heart is like the fountain of the Scamandar, pouring out from one side a stream smoking as it rolls, and from the other, a stream stiffened with cold, and rattling with the loose pieces of congealed water? This you will understand as referring to your treatment of the Federalists, the heads of whom you pursue with virulence, while you look with coldness on the great body, and call them “Nothing”
Not wishing to fatigue you with quotations from your own works, I shall leave to your memory to supply the omission of much applicable matter.
“Some eminent spirit, assisted by two three or four families connected with him, gains an ascendency, and excites an enthusiasm, and then the spirit and letter, too, of the Constitution is made to give way to him.” Def. Cons. Vol. III. p. 246. Have you not in your Letters to me characterized Mr. Jefferson as such a leading spirit? Have you not also mentioned Mr. Madison as his confederate a brother of the same principle? Have you not particularized many more of the seducing spirits who were defrauding the public credulity? Have you not said that the spirit, and letter too of the Constitution, have fell before them? Have you not laid to the charge of Genet, that he was the principal of the mob which beset Gen. Washington in his house at Philadelphia. And have you not since, in the public papers, passed high encomims on Messrs. Jefferson, and Madison; and even set this Genet, this man whom you exultingly told me in Philadelphia, that your son John had laid upon his back, and whom you yourself then loaded with all that obloquy which you can throw out so roundly when roused—even this Genet, sent here to war upon the American Government under Washington, and whom you branded as the vilest incendiary that ever lived, and whose exposure by your son was so pleasing to you, that you told me in your Letter of Oct. 15. 1808, that “not all Washington’s ministers, Hamilton and Pickering included, could have written the Papers which were so fatal to Genet,” as those written by him,—even this Genet, and perhaps the more earnestly for his revolutionary adroitness, you have attempted to set before the American People as a Patriot! Here are your words as contained in your Letter to the Printers which appeared Sep. 16. 1809. You speak first of the father, and say:—“He spoke the English language with great propriety and facility; was a man of letters and an excellent writer, a zealous advocate for America, and very friendly to all Americans.” To crown the climax of his desert, and in this way to eulogize the Son, you add—“He was the father of Mr. Genet, the Minister of the French Republic to the United States, who has been so much celebrated in this Country, has married into one of our  most illustrious families, and still resides here.” Gracious Heaven! that a man of seventy five, who has been caressed by his country, and enjoyed its highest honours, could use his Reason as a thing to sport with, as a musician a pipe with stops; and for the same purpose, that the musician varies his tones—to please the ear of a fickle multitude. Or
“To face the garment of rebellion
With some fine colour that may please the eye
Of fickle changlings, and poor discontents,
Which gape, and rub the elbow, at the news
Of hurly-burly innovation.”
You observed in a Letter of Feb. 11. 1809, that “we have had a Shays’ disturbance—a Gallatin’s disturbance—a Fries’ disturbance.” And are you not yourself employed on “Themes of insurrection’s arguing.”
In an Answer to the Address of the Officers of the first Brigade, of the Third Division, of the Militia of Massachusetts.” You thus describe “The Dangers of American Liberty.” “Avarice, Ambition, Revenge and Gallantry, would break the strongest cords of our Constitution as a whale goes through a net.” Revenge is one of these strong-handed foes—are you not instigated by it in the part you are now acting? We thank you for the caution against suffering this Leviathan (to suit the net) to have his dangerous sports—and for another caution given in your own description of this infernal passion enemy. “Of all kinds of spirits that we read of out of hell, this is the last that an enlightened friend of Liberty would inculcate—Examples enough of it, however, may be found in all revolutions.” Ambition, is another of the deadly fiends—Are there no reasons for suspecting, that it is your intention to plant your Family in the corruption of the present times, to flourish as the Monarchical Head of this Country? I can display a great number more than I shall embody here. Your Examination of Nedham’s Right Constitution of a Commonwealth, was a very elaborate work; and if written with any views to any your own popularity with the American people before the organization of their Government (of which there is much to favour the presumption), there was nothing then in such a consideration to make you unfaithful to Truth and Reason. In that work, at the 239th. page. vol. III. as in several other places, you expressed your fears very freely of an impure exercise eventually, of the elective franchise, and remarked, that “if corruption breaks in, a remedy must be provided, and what that remedy must be, is well enough known,” you say, “to every man who thinks.” You have distinctly, and much at large, described the remedy in the 269th. page, and in various other places in the same volume—A king, and an hereditary Senate. It was on the evidence of these passages, and your encomiums on the British Constitution, that you stood accused for years by the Democrats, of being a Monarchist. In fact, the passages, so far as they concerned the character the writer, were faulty or faultless, according to his intention. Corruption is not to be presumed, and the Federalists supposed you entitled to regard for the unwelcome warnings you gave, rather than to be suspected of intending to profit by a declension in the people which you appeared to deprecate. Your present conduct rescinds the favourable judgment they had formed; and your condemnation by them has endeared you to your former calumniators; not because you have retracted a single word of the obnoxious passages on which they rested the charge of aiming at Regal power, but because, in connexion with your condemnation by the Federalists, you have idolized the idols of your new friends, and in this only remaining way, opened the prospect, and perhaps facilitated the fruition to your Family, of that very effect of the people’s delusion which you had been cursed by them for having foretold! That we have reached that corruption which manifests the impotency of our system of Government, and which is about, as you would say, to purify itself by its own fermentation, have you not affirmed? Has not your partiality for your eldest son been superabundantly displayed? To bring him into view at the last presidential election, did you not send to the Printers of the Patriot, the testimonials in his favour of Gen. Washington? have you not expressed extreme solicitude respecting the consequences to his fame of every step he takes, and of every vibration in the public mind? Have you not spoken of his mission to Russia as a banishment? And do I not know, that notwithstanding some expressions of satisfaction with a private station, that you will be reconciled to nothing for him short of supremacy in the Government?
To quote every thing from your works relating to the point under reflection, would be too much. “The American Governours, vested as they are with a temporary authority by the people’s election will remain sensible of their condition. If they do not become too sensible of it, and discover that flattery, bribery, and partiality, are better calculated to procure renovations of their authority, than honesty, liberty and equality, happy indeed shall we be.” Def. Cons. p. 307. Will you now believe, that when you penned the above prediction of aberration, you were writing your present history?
Farther you describe Manlius as a good character, and offer in excuse for the corruption with which he was charged, that he was inflamed with the successful rivalry of Camillus—you then add—“It was discontinuance of power, then, that corrupted him, if he was corrupted; and this generally happens; disappointed candidates for popular elections are as often corrupted by their fall from power, as hereditary aristocrats by their continuance in it.” That you was a disappointed candidate is pretty well attested by the expressions applied to the negotiations with France:—“This conduct should not have brought upon me disgrace”—and:—“Why did the Federalists try to render me unpopular for this? They ought to have known that there was not another man in the union that they could carry.”
You offer in excuse for Manlius the infirmities of humanity. You have said to me of yourself, in answer to an entreaty to act with more elevation of character, that you “confess human nature” are you not fortifying your maxims with your own practises?
There is much more which you have rendered useful as a key applied to yourself. “The people by their elections will continue the Government generally in the same families from generation to generation. Descent from certain families will eternally have such an influence over the affections and imaginations of the people, as no arts, or institutions of policy will controul. Time will come when these circumstances will have more influence over great numbers of minds than any considerations of virtue and talents, and whatever influences numbers is of great moment in popular governments, and in all elections.” These are your own words (Def. Cons. vol. III. p. 377.) and do they not unlock the secret of your attempts to ingratiate yourself with the people? You know, besides for you have said it, that “Hypocrisy, simulation, finesse are not more practised in the courts of kings princes, than they are in popular elections, nor more encouraged by kings than people.” And you know that “the eternal fault of the people, is too much gratitude towards those who study their humours, flatter their passions and become their favourites. That they never know any bounds in their praises, honours or rewards, to those who possess their confidence; and have excited their enthusiasm.” Def. Cons. vol. III. p. 375, 436). You know, that “when men arise who to real services add the arts of political empericism, conform to the errors of the people, comply with their prejudices, gain their hearts, and excite their enthusiasm, that then their gratitude is a contagion, it is a whirlwind”—Def.
You have described Mr. Jefferson as such a dangerous politicical emperic. You have said, in effect, that the feelings of his followers have arisen to this a contagious and destructive excess. But, have you not made yourself a competitor, on the race–ground of public favour, to take a start for the sweepstakes? Must the world look at last into your life for the verification of the lessons you had taught them? Must it forever be the fate of most of those who figure in the world, that their portraits darken as we advance in the delineation? Such degeneracy, to use your own expressions, “is really unaccountable, but by that party spirit which destroys the understanding as well as the heart.”
Let it not be objected to all this, that when, in 1803, I proposed to you to bring your pretensions for the Chief Magistracy of the Country before the American people, you returned me, in substance, the answer of Dioclesian to the friends who importuned him to resume the reins of Empire, “that if they knew his present happiness, they would rather imitate than disturb it.” You was then a Federalist—your son was a Federalist, and your hopes, as such, were extinguished, and could only be reanimated by a total revolution in the public mind. Was you not, accordingly, excessively earnest, importunate indeed, to have the administration of Mr. Jefferson arraigned and overthrown? Did you not accuse the Federalists of a culpable indifference to public character and transactions? Since that time, your Son has become a Democrat, and you have followed him; and have you not, since your assumption of this new character, betrayed the uneasiness of Maximian after the voluntary abdication he made with Dioclesian. Reflect whether there is not danger that this restlessness will involve you in the consequences which befel him? Your aversion to an appearance in 1803, and your present activity before the public, are explained by the same turn of intention. These are proofs of Ambition of some cogency.
I can say something, too of Avarice, another of the unconfineable foes of our Constitution. What but Avarice operated on your mind to advise your Son to decline, and what else induced him to decline being a Candidate for Governour in 1809? You assigned as one reason for your advice, that the office “is a carbuncle shining in the dark.” A strange description for a Republican to make of the highest office in the State! Another reason was, that “the compensation is not a living for a common gentleman.” Pray what did you mean by the Avarice which can break the strongest cords of our Constitution? Very probably—“The Dangers of American Liberty,”—applied to Revenge, Ambition and Avarice will not prove “a misnomer.”
You have the read the In the standing code of corrupt Ambition, you have read the command.
…Be great,
With Praise or Infamy, leave that to fate;
Get place and Wealth if possible with grace,
If not, by any means, get Wealth and Place.”
It is an Expositor as well as a Rule.
“There are conjunctures when it is the duty of every good citizen to hazard and sacrifice all to his country,” this you said yourself; and having, moreover, your concession that such a conjuncture is created here, the precept shall be to you, the apology for my practice.
“Yes, while I live, no rich or noble…
Shall walk the world in credit to his grave;
To Virtue only, and her friends a friend, 
The world beside may murmur or commend.”
These lines are a continuation of a passage contained in one of your Letters, under the shelter of which you placed yourself; but as you did not use marks of quotation, and had changed some of the words, and the arrangement, I treated them as your own.
How is the conjuncture, which commands the sacrifice of every thing to our Country, constituted? By enmity to England, and a love of France—by
“The very extacy of Love,
Whose violent property foredoes itself,
And leads the will to desperate undertaking,
As oft as any passion under heaven.”
But the enmity and the love, are both fomented and fed in the bosom of a majority of the people, and having grown to a head their propagators the inflamers of them dare not attempt to disperse, they determine to leave them to a suppuration. Have they forgotten the declaration of Buonaparte himself, to his Brother of England, that “The fate, of all civilized nations is attached to the termination of a war which involves the whole world?” But our Plan, and our Places! Here is the pinch.
If any calculations of are made of a favourable issue of the affections so unnaturally indulged applied, it can only consist of hopes, that when, with our assistance, Buonaparte, shall set his feet on England, and become the giant who shall wrest the scepter from this Mavila, that our grudge towards England will be satisfied; that our attachment to France will lose its sustenance; and that we shall no longer be alienated from ourselves. These, I am told, are in fact, the calculations of the cabinet. Miserable apology for the past! Delusive dependence for the future! Are these the calculations which are to excuse the Embargo, which was to work as many wonders as the magic of Odin, and which contained about as much for the deification of its author? Are these to excuse submissions to France gross enough to make our fathers restless in their graves? Who would dare to enter the sepulchre of Washington, and write our doings on the bones of his arms? But instead of being displeased with the officious of Buonaparte, and his outrage on all decency, in making, in our name, Declarations of War, &c. we have regarded those declarations as if we knew, and were delighted with knowing, that they were intended to be little boxes of fire which should explode and consume us as soon as opened. Pierced through and through with Declarations & Decrees, we have drawn them out, as the natives of the Marianne Islands, drew out of their flesh when dying, the arrows shot at them by Magellan, and which they extracted in an ardent admiration to see them not in thoughts of retaliation. We are scourged, but we give thanks, for being remembered.
Our breasts are sucked with too much violence by the Hercules of whom we ought to be jealous, but to whom we are too fatally reconciled; and our milk is spilt, not to form a galaxy, but to extinguish the last gleam of light on this western circuit of the political canopy.
We are, I may almost say literally turned upon our own flesh to keep ourselves alive, and yet our spirits are kept up as with the Hirax “We are bought with the treasure from our own coffers.” What we have drawn up at any time out of the gulph before us, has been put upon our hooks by our own desire, that we might have the appearance of success, or clandestinely to cheat us.
Our union at last, which is supposed, is an ostentation which will be found deceptive as of less account than the Elephants of Semiramis, composed of hides and straw. Suppose a Prince of the House of Napoleone seated on the throne of the House of Hanover, would be the passions be here extinct which Napoleone employs to divide us? Would the jealousy cease, that the Federalists are anti-republican, and that “This nation has more to apprehend from them than from any other source?” You have asserted this. Other “of our most illustrious families,” maintain their pretensions to patriotism by its reiteration. Could the ingenuity of Napoleone himself invent an accusation of more power to relieve him from the mortification of reigning over no more than half the world?
Our Democratic guides resemble the Umoses of Madagascar, and preserve a reputation in the same way as those magicians. They keep themselves up on by abusing the credulity of the people. Priestscraft has become the craft of Politicians. “The waters of the Deluge are confined in this cleft!” Is this a greater imposition, than that a quill alone can restrain the Ambition of Napoleone, protect our Ships on the ocean, our honour from insult, and command the restitution of property sold or sequestered? Fatal deception! Our Pater Patratus has entreated long enough, he must shew the bloody spear.
The ivory sceptre has, indeed, been rashly lifted, but it was because it was raised too late. Can it administer any thing to our hopes, that a people were once saved from servitude because a rash conqueror threw his sword and belt too hastily into the scale? Buonaparte, to the courage of Brennen, has united the subtilty of Philip. Where, besides, have we a Camillus?
Let a people who mean to be free, be careful how they flinch from the defence of freedom. Above all, let a Senate who mean to stand acquitted of their Country’s disgrace, take care that they do not defer her defence until they shall expose themselves to death for expressing an hope of freedom.
Such as I have described, is the emergency we are in; and it is so discouraging, that there is more inducement for the patriot to wish himself blind and deaf that he may neither see our nakedness, nor hear of our disgraces, than to mount the rostrum and propose his matured counsel.
Such is the state of things which must demands the disclosure of the royal manuscripts I hold. They concern the state, and are more interesting than the discoveries of Vendicius. There is no analogy between their disclosure, and the surrender proposed by Perhenna of the Papers of Sertorius.
But why need I use argument to justify myself to you, when I have your example? Did you not, on the 8th. of May last, give the world a Letter which had been addressed to you as confidential by Mr. King? Why did you so? To open the eyes of the People to the plots of the “Bull and his Calves!” Why then, omit the disclosure for twelve years? Was you a conspirator with Mr. King all that while? Why interrupt a regular order in your communication for the Patriot, to lug Mr. King before the public on the eighth of May? Was it to hold up a Traitor, or to carry on treason? A Governour was chosen—a Senate was neutralized—a House was to be elected. This is the answer. Buonparte is at ease about the conquest of this Country, for he knows how many faithful Ceneas’ are at work for him. He may quit his Pella, pass the straits of Thermopalae, and enter the plains of Chæronæa when he pleases.
Mr. King’s Letter contained not a word which the strictest prudery could censure as impure in patriotism or politicks, but it was, nevertheless, necessarily confidential. By dishonouring the trust, you have debarred yourself from the right of complaining, should even unexceptionable Letters of your own be brought before the public in the worst distortions of  party violence. What, then, can you object to the publication of Letters you addressed to me, and which carry contain plenary evidence of their own corruption? This appears partly in the condition that I should keep them inviolate until the grave should add some strength to their contents, and by be your sancutary against the scourging hand of Justice. This construction of the condition is rendered “As clear as founts in July,” by your persisting in my regard to it, when I requested you, in January 1810, to release me, which was after you had broken down all the reasons you had given for its exaction.
What, then, can you object to the production of Letters, to give their own unperverted “Vouch as strong as shore of rock,” in favour of a cause to which you was once zealously devoted? Not for the purpose of building up a system you had repudiated, and by a shameful perversion of their meaning.
What can you object to the publication of Letters, for the purpose of drawing you from your labyrinth, and for having it determined by fair experiment, whether you can bear yourself, on your own-made wings above those you have attempted to deplume?
Though near the tomb, its refuge may be too distant. Your may be glad to find a pigeon’s nest, or a spider’s web to cover your retreat.
“Gall coins slanders like a mint.” But
“Tyger-footed rage, when it shall find
The harm of unscann’d swiftness, will too late,
Tie leaden pounds to its heels.” 
Go on. We are irreconcileably apart on principles. I shall take care to maintain mine by modes as unexceptionable as those you have used; and if you will not confess that those I profess, are not in good, what other option remains, than to confess that your life has been bad; or, that you are “capable of being alienated from a system to which you have been attached, because it is upheld by men whom you hate?”
That our Southern States should be infected with Jacobinism, is generally thought more easy of explanation than its existence in th here. But nature is every where the same. Vessuvius blazes in the South; the North has its Hecla; and hot springs issue from among frozen mountains, as well as under the tropicks—And all the volcanoes of faction resemble the Strombolo in this, they burn without ceasing.
Thirty men carried into execution the plan of Government devised by Lycurgus. That, or a not much greater number “of our most illustrious families” dispersed over our Country, and spreading like the Ensada tree, will be have proved enough to destroy our Constitution, & to carry into effect the system of administration planned by the Monticellonian. He is our Silentiarius, and it might be better on the score of economy, to invest him with a right to dictate, than to pay for so much dribbling in debate as  trickles in our halls of legislation. This reflection on our spouters is not one-sided. The Ulema, I mean the small fry of the order, make on either side, a most despicable figure. What connection is there between assault and battery, and wounds on our national honor? What between actions in assumsit and those wholly assumed? What between Quare Clausum Freget, and trespasses on our commerce and the violation of Treaties? “The tribe of vulgar politicians, are the lowest of our species. There is no trade so vile and mechanical as Government in their hands.”
The plan of administration pursued by Mr. Jefferson, had the help of France primarily in view. What will happen in the farther pursuit of this plan, and before we arrive at its ultimate consequence, is an enquiry of much circuit and uncertainty—We must actually go the round before we can answer. The war of sentiment, fiercely waged, produces that of the sword, which, “in its progress methodises its own course.” Hence the hopes of the aspiring.
Once more “of our illustrious families.” Less than seven years ago, you, told me of Mr. Jefferson, “that you shuddered at the calamities which he was preparing for his country from a mean thirst of popularity, an inordinate ambition and a want of sincerity.” Since then you have declared your predictions verified; and since making this declaration, you have become his Eulogist! What is there that Ambition, a thirst of Popularity, and Insincerity, will not perform? You compared Mr. Jefferson, with others, to Lovelace, and the people to Clarissa—and said—“The artful villain will pursue the lovely girl to her ruin and her death.” This is the painting of your own pencil. Whose likeness can you trace in it?
I mentioned in my last, that the intimations therein contained should be a shield against the censure of yourself and family. These intimations related principally to two characters. You shall now know my meaning explicitly. First of Mr. Pickering.
In your Letter to me of Nov. 7th. 1808, you remark, that the Letters of this gentleman to the Legislature of this Commonwealth “shew the character of the man bitter and malignant; ignorant and jesuitical.” In the same Letter, you accuse him of “Intrigues with Senators which led the Senate into violations of the Constitution.” You call him “a man in a mask, sometimes of silk, sometimes of iron, and sometimes of brass.” By which you intended to describe him as a Proteus. In your Letter of Nov. 15. of the same year, you charge him with exceeding any other man you ever knew in “a contempt of Washington.” “Yet now,” you go on and say, “he appears to the world a devout adorer of him.” In the same Letter, and in the one of Feb. 22d. 1809, you say of him, “No man was a more animated advocate for the French, even to the highest strain of Jacobinism and king–killing; yet now he is as ardent in th his attachment to the English.” In your Letter of March 4. you mention, that “the British practice of searching our ships of war, as well as our merchantmen for seamen, was one great point on which he was pleased to differ in opinion from you;” and that “when you wanted to instruct Mr. King to urge the most nervous remonstrances against these outrages, you could get nothing but muttering, that the English had a right to their own seamen &c. &c. &c.” This is a direct charge of an obstinate disregard of official duty; and an implied one, of a willingness to sacrifice our rights to his “British attachments.”
How much contempt has at any time been expressed of Washington, you have had better opportunities of knowing then I have. You know how much detraction was vented by Duane, Giles, and other hairbrained partizans of France. Did Gen. Pickering outdo these disparagers in contempt of Washington? Did he more than call him “the source of our misfortunes?” Did he more than call him “a conspirator against public liberty?” Did he more than rejoice at his death? Did he more than say, that the day of his death “ought to be a day of Jubilee in the United States?” If he did, let him be damned forever. Let no ray of mercy ever reach him.
The excesses of the most violent in favour of France you have described, much at large, in your Letter of Oct. 15. 1808. Toasting the Revolutionary madcaps of France—exciting an insurrection in Philadelphia to curse and menace Washington. Demanding War against England, and an Alliance with France. 
Mr. Pickering You alledge against Mr. Pickering, that he rose to the highest point of this ardency for France—To the highest pitch of this inveteracy against England. Such conduct, in a private citizen, might have found some apology in a thoughtless enthusiasm for Liberty; but would have been inexcuseable in a Member of the Government.
But what have you taught me, by your condemnation of Gen. Pickering, to think of yourself? Have I not your explicit declaration, that instead of wielding the pen to vindicate your pretension to a merit above Mr. Jay in the negociations of 1783, you have taken it in hand to keep alive a Gallic mania in this Country, in opposition to the leading Federalists with whom, at the period above referred to, you acted in concert—and you are now inflaming the people with this madness in co–operation with the very leading Jacobins to whom, at that period, you were in opposition! Surely this is a wandering which is bereft of the palliation of a virtuous but mistaken zeal. I know not of a more refined piece of Machiavelianism in all history, than for a man, on the borders of the grave, who might be supposed to be employed in making up his last accounts to pretend to be offended with a reflection upon him contained in a dozen lines of a column of a perishable news–paper, and to disguise with the appearance of his defence, a plan to defeat the operation of a system he had indefatigably laboured to put together and erect. Look at your very words: “I should have gone to my grave without writing a word, if the very system of Hamilton, a war with France had not been revived and apparently adopted by a majority of New. England.” You said besides, in the same Letter, that the whole body of the Federalists had been disciplined by the British faction and the old tories  to a system you thought fundamentally wrong, and you “determined to oppose it” All this was given under the seal of secrecy, and even with a greater precaution against its ever appearing. I believe you spoke on a near acquaintance with their qualities, when you said that Revenge and Ambition could break the strongest cords of our Constitution. 
You have noticed, that in the third number of the series of papers he is now publishing, Mr. Pickering licenses the rejection of his representations, if a single instance of duplicity can be supported against him.
You agreed with Nedham, that “most of the broils tumults, and cool civil dissentions in free states, have been occasioned by the ambitious, treacherous, and indiscreet practises, of  persons admitted into power, who have not been firm in their hearts to the interests of Liberty.” On this apophthegm you found the interesting enquiry—“How shall the people know whose heart will stand the trial, when so many people have been disappointed before them?” This Pickering difficulty has led Mr. Pickering, very properly, at the outset, to challenge his political adversaries to fix upon him a charge of double-dealing. They will do it if they can. What conduct, of this description, can be more odious, than to feel the most perfect contempt for a character, and to affect for the same character, the most profound admiration? What conduct, of this description, more dangerous, than to stand a Syren on this shore of our dangers, and to sign the next on the opposite side of safety? Now, Sir, as a man of truth, integrity, honour, virtue, patriotism, and I will add, courage, can you repose in peace with the commitment to me of charges and insinuations so injurious to Genl. Pickering, under a challenge publickly made by him to avow and support them? Make this avowal, or retract them altogether. Either measure will wrest from me every reason for disregarding the condition on which they were entrusted to me—the condition, that you should remain undisturbed through this last hour of the bed time of you life, and that, of consequence, they should not be divulged, until you had gone into your last slumbers. A condition you have yourself given a warrant to violate, by bursting from your tranquillity, from your Oeta, in armour, to restore the Heraclidae.
Against Gen. Hamilton you have vented more, and fouler obloquy—You “delve him to the root.” You have said he was a bastard son of Scotch pedlar of the name of Stephens, by his maid servant. That Stephens being too poor to raise him, gave him to a Merchant in St. Croix—That the name, Hamilton, was given to the child because of its frequency among the Scotch, of which nation, as above related, was the father—that the merchant to whom he was confided, coming entering his counting-room one day, observed his new apprentice to confusedly to huddle a paper into his pocket—that the merchant insisted on having his curiosity gratified, and he found the paper to contain a poetic description of the storm experienced by the youth on his passage from Nevis, which was so well conceived, that his master determined to change his destination, and accordingly sent him to Edinburgh for an Education. So, according to you, originated General Alexander Hamilton.
We have fact, or fable, for saying, that helpless and forsaken children have been fed by bees and pigeons—that beasts have given them suck. These stories may be oblations of gratitude for the care which Providence has taken of remarkable persons. In the story of young Hamilton, as you have given it, this care is as conspicuously, and more rationally displayed, in the character of his patron. How unlike the avarice and contracted views of the Counting–House was a the resolution of this patron, to spread in full expansion, a Genius which he conceived to have been given for a more important purpose than keeping the guage and weight of hogsheads! How truly noble, generous, patriotic! In such a friend, Hamilton was more fortunate than thousands in a Father. Under such a gaurdian, Genius puts forth like asparagus from the warm manured bed. Pity on Genius, when it shoots where it can find no culture, and sends up a spindling stalk like asparagus from neglected ground. Much of its indeed, meets with no better treatment—much of it is intentionally depressed by those who are incapable of from an incapacity in those to distinguish and appreciate its indications in those on whose fostering hand it depends, in its earliest sprouting, to help it forth to midsummer luxuriance. Avarice—Affection Authority too little softened by affection—and Contempt of every thing shining but the face of Guineas, may assert cramp dependent Genius, even more fatally than  imperception. Sacred is the trust of guiding early Genius! The friend of Hamilton, (supposing the case as you have described) acquitted himself nobly of the charge.
How rare the instance of a finished Man! The few of this character who have appeared, stand, in the world, like the Oases in the sandy waste, imparting water and verdure to the fainting traveller. They may not be Geniuses who are extolled as such by the vulgar—the leaf carried in the whirlwind, attracts more eyes than the mountain, whose beauties and varieties can only be ascertained by a critical survey, and then overpower the examiner, with their force and immeasurable extent:—They may not have in them a spark of the Divinity, who are or crowded by the populace into the Pantheon. Is there, in fact another subject on which the world at large speak so wildly as on Genius? Who possesses it? The boys in the streets can make a pert decision. And men of repute, will distend their cheeks with the wind of their own vanity, and though ignorant of mental dissection as of animal anatomy, will graduate the merits of any character who, in any part of the world, is called Great. It ceases then to confound us, that emptiness is so easily kept up by the breath of common fame—While real Greatness, marching in its circuit by the force of its own power, and oftentimes oppressive with the emissions of its necessary light and heat, is pointed at with Envy, and excites detraction: But
“Such envy’d wit, like Sol eclips’d, makes known,
The opposing body’s grossness, not its own;
When first that sun too pow’rful beams displays,
It draws up vapours which obscure its rays;
But ev’n those clouds at last adorn its way,
Reflect new glories, and augment the day.”
The first offence you lay to the charge of Hamilton, after he entered the family of Gen. Washington, was the inculcation in the Army of the worst species of Infidelity. You told me that Gen. Knox visited you a little before the affair of Hoboken, and then informed you, that Hamilton rejected religion, and disbelieved a future state. You had acquainted me before by Letter, that it was a maxim with him to think meanly of any man’s understanding who professed respect for the Bible.
In a Country where, generally, Christianity and Politicks are linked together by Oath, it could hardly be expected of an Ambitious man, that his theological speculations should be at such variance with his schemes: It is a remark of your own that “a statesman in a christian Country, who makes an ostentation of irreligion, is a fool.” How far does this maxim go in explaining the professions of Christianity made by politicians? It was to efface the reproaches of being guilty of a sacrilegious profanation of the statues of Mercury, for which he had been banished, that Alcibiades, after his return, caused the Eleusinian mysteries to be attended with the most solemn pomp. You have assigned a reason very similar, for the professions made by Gen. Hamilton in his last hour.
You next lay to his charge, that he threatened and overawed Washington. You said, “that the Pamphlets of Hamilton hung over the head of Washington like the sword of Diomedes.” You mentioned an abundance to shew that he trembled under them. Did you give this anecdote to exalt Hamilton to an Apollo? It must, then, have been given to reduce Gen. Washington to a Phly Phlegyas. Did Gen. Pickering exceed all other men in a contempt of Washington? If Washington was under this vassalage to Hamilton, (which you have attempted much to evince) he would deserve the character which Timotheus applied to Charles, that, “instead of being a General, he was fitter to carry the General’s baggage.” Hamilton, you would have me believe, was Washington’s authoritative Mecænas, and that he imperiously dictated the acts of the “age of Washington.” as much as the counsel of Mecaenas controuled the transactions of the Augustan age. A charge of this submissiveness to Washington appeared in your paper, the Patriot, of the 12th. of May last September, which carries internal evidence of proceeding from your pen: “The first President of the United States was in petticoats during a great portion of his ostensible administration. How contemptibly some men have spoken of Washington! And Pickering was the worst in this wickedness. Within what period it was that Hamilton begat those numbers which you say, meet one in the streets of New-York, and Philadelphia, wearing in their faces the armorials of the Hamilton Family, you have not named. No matter when—make out the fact, that he ranged those at large in those cities, lustful and shameless as the animal to which you have compared him, and the world will accord with you, that he was admirably adopted to pass his life in devotions to Astarte in her temple at Aphae, though they might not coincide in the opinion you have passed on his capacity for conducting the affairs of state.
As to Mrs. Reynolds, he was not her Vertumnus; but with the wantonness of the Wife of Bath, she followed him, and climed to him on her husband’s back. Mrs. Reynolds was an alluring callet. There is all the difference between the guilt of his connexion with her, and his own seduction of virtue, that there can be between being ensnared, and spreading the net for prey. He has, besides, atoned for this misconduct by its confession and repentance. I should not have touched the case had you not brought it against him with great opprobrium. Millot, who was a divine, and a most moral historian, remarks of the amorous affections of Louis the illustrious Henry IV. that they should be forgotten, as the too common weakness of an heroick mind. But if you cannot be tuned to charity by a Divine, read a stanza of you favourite Poet, whose heart was as refined as his numbers:
“Why, Virtue, dost thou blame desire
Which Nature has imprest?
Why, Nature, dost thou soonest fire
The mild and generous breast?”
The Debauchery of all the Sisters of his Wife, with which you charged him Hamilton, was a crime inexpiable as the incestuous commerce of Commodius with his own Sisters.
The designs with which you charged him on the chastity of Mrs. Lear, and a Daughter of Judge Chew, had not the apology of a sudden inflammation of passion, if that apology were admissible, but the aggravation, as you have stated, of bold and repeated attempts.
But the assault on Mrs. Jay was attended, according to your representation, with circumstances which disclose a native pollution, too gross to keep Charity in temperance; too enormous to have any plea to mitigated the severity of Justice. Proof of this assault with will consign him to eternal infamy. Proof Prove this, and his fame is a mark at which you may “point your thunder, and exhaust your rage.” Prove it not, and the “chosen curses—the secret thunders” of Heaven shall overtake you.
You represented, that he contrived to get into Mrs. Jay’s bedchamber. On meeting her, he seized and caressed her, and entreated her compliance with his desires—That she indignantly broke away from him, and fled, with a complaint of the insult offerred her, to her husband—That Mr. Jay considered Hamilton as of importance in a political view, and suppressed his resentment, but exhorted his wife to beware of an exposure to him for the future. Such are the particulars. Reading in my countenance the inquisitiveness they raised, you proceed to inform me, that Mrs. Jay herself, related these facts to Mrs. Adams.
One would think that Mrs. Jay would rather preferred to have her tongue cut out, than to have mentioned such an affair to an own sister; and for the same reason, she would have refrained from giving any devises intimations of it in devises of needle work. Were these things communicated to Mrs. Adams because Mrs. Jay thought that her husband had basely borne with the insult offerred her? That he was less inflamed than Calletimus? Such is the inference, and appearing to be aware of the difficulty, you gave the explanation above. Does not this explanation, if just, fix an indelible stain on Mr. Jay? What importance was there in Genl. Hamilton’s connexion with a system of politicks, to reconcile Mr. Jay to indignities which are every-where, and by every-body, regarded as insuffurable? Flagitious as was the affront, could not Mr. Jay have resented it in a manner becoming a man of honour and spirit, without materially weakening the influence of Hamilton on political subjects? The insult required from Mr. Jay (considering his years) none other than a poignant yet dignified written expression to Hamilton himself, of his forfeiture of esteem; and an inhibition of intercourse. Conjecture might work in the world as it would; the subject of Mr. Jay’s alienation was not a subject for air. Or was I to understand by the importance of Hamilton in Mr. Jay’s estimation, that he depended upon him to maintain his assertion, that “the principal merit of the negociation with Great Britain, is the right of Mr. Jay?” Whatever inference you would have had me  make, you know too well the character of Mr. Jay, to cherish towards him a suspicion of so much meanness injustice. It is the most intolerable supposition—the meanness which could can contend for an undeserved meed, is insensible, on any subject, to the discipline of honour.
Or was I to understand, that Mrs. Jay herself proud of a paramour, was incited by vanity to disclose a guilty connexion with Hamilton, as Timæa, wife of Agis, boasted her guilty acquaintance with Alcibiades? This supposition you woud be even more unwilling to avow—And Shall a statement remain which will bear this unjust presumption?
Mr. Jay would have forfeited the confidence of his wife by any forbearance of her just defence. To him, in attachment and fidelity, she is an Arria—of such accomplished manners, and so of such majestic virtue, that her very aspect, tho would appal the most profligate seducer. Shall Envy, then, and Malice, ever find aught on earth, on which to accuse her of being a Messalina, willing to have taken Hamilton for a Silius?
If he acted so atrociously towards her, as you have declared he did; in the last extremity to which the cause he espoused may can be exposed, his relique would not appease an enemy, taken upon the shoulders of the most holy man on earth. If so guilty, the most eloquent preacher of Federalism in times to come, will discourse unregarded with the  skull of this champion in his hand.
You said that he died in possession of sixty thousand dollars which he could only have obtained by peculation. The circumstances of Solon always refuted the calumny of his amassing wealth by public plunder; and was not the condition of Hamilton equally defensive of him? Did he not die poor as Aristides who had been treasurer of Greece, but left not enough to pay the charges of his obsequies? Has not his Minerva been weighed, and been found to contain  more ounces of gold than were given to him? In what light is his Integrity set by a comparison of circumstances with the present Secretary of the Treasury, who came shirtless into the country, but who did not long remain shirtless. He Who excited a rebellion which it cost two millions to quiet—and who is now possessed of a princely fortune?
Your indictment of Hamilton was not made to satisfy an idle curiosity; but neither to put him on trial, but to blacken the hearts of others with your own implacability. In my letter of the 18th of August 1809. which was in reply to one in which you had been excessively severe against him, I engaged, that if you would substantiate certain charges, I woud hold him up to the execration of mankind—an engagement I am now willing to fulfil. You immediately, verbally & in writing, described him in all, and more than all the odiousness I have mentioned. You would sentence every powerful friend he has left behind him, to confinement in an Hippodrome to taste of death at the moment of your dissolution. You have thought that I should serve you as a minister of your vengeance—But unless you can supply such evidence as shall remove all reasonable doubt of his guilt and their venality, do you not conceal yourself in a cauldron to be consumed, or forced out exposed, when, in the stead of such evidence, you found your dependence for assistance, and for the conviction of the public mind, on very exceptionable testimony? Raise but a probability of their guilt, and you shall silence their the supporters of his fame.
I will now mention the method by which, if you have wronged the character of Gen. Hamilton, all that has passed between us may be dropped in everlasting silence—Retract your allegations. Otherwise, support them with proof indubitable or presumptive. Should you contend, that you the interdiction you laid me under, in your Letter to of January 16. 1809, never to divulge what you had communicated, amounts to a retraction, I cannot admit that construction, however obvious it may appear, without your express permission, because there is a contradiction between such a construction, and the express and implied condition on which you made your communications. And because, having explicitly assigned as a reason for the interdiction, your tenderness of the feelings of many entitled to your consideration, I can only look upon this cause of forbearance in no other light, than as giving the weight of apparent or real delicacy to the obloquies with which you have loaded a man, whose support by those persons, on the supposition of his having deserved those reproaches, is more dishonourable to them than any experience they could have had of his character, possibly can be. Remember, too, that the interdiction was returned in answer to an application to you for leave to publish your Letters before your decease. Does the denial wear a righteous face? the sign of righteousness, or holiness?
If a sense of private injury has precipitated you into injustice, is it not due to Truth and Reason, that you should retract? Is it not due to the great cause you once arduously abetted in our Country, that I should demand the retraction, or demand the proofs? And is it not due to the same considerations, that if you refuse, I shall make you personally accountable to the Great Characters, and to the friends of the Great Characters, you have villified? The enquiry has been sufficiently discussed.
I repeat, that I am indifferent, as it respects myself, whether you do, or do not, answer this letter. But if should it remain unanswered for the space of two months from its date, I will after the expiration of that time, adopt one of these three measures: I will send you, by a private hand, a copy of it unsealed, in which case your continued silence will be decisive against you: Or I will send a copy to persons most implicated: or I will publish it, and meet the consequences, whatever they may be, to which you have alluded, to deter me from making the disclosures it makes. The discouragements to a disclosure, are of another kind, and they are so formidable, that the contestation with them has been extremely arduous: It is a dishonour to our Country to unveil infirmities in those who have received her first distinctions: It is a discouragement to the practice of virtue when it must lose to expose its just reputation to the injuries it must suffer through the delinquency of its reputed votaries of eminence: To these are added, the love, esteem, friendship, and veneration I had cherished towards you, and which seem to have acquired the right of possession from a long tenancy of the heart. Surely these difficulties could not find a dissolvent but in the alkahest of public duty.
This Letter brings into view most of the essential matter of our Correspondence—one point excepted—I mean the Result. This expression may appear cabalistical, to but to yourself it is intelligible. I consider the Result of the Correspondence, as inestimably valuable as a glossary throughout, for it expounds character and object.
One whom you have assailed, has advanced to retaliate your blows; or rather, to shew you wound’d you by their own reverberation. If the community at large will not be enlightened on matters of fact, our country is prepared to exhibit one of those awful scenes which follows from a furious, blind or misguided devotion to persons. Against such a devotion, you once zealously admonished your countrymen; and displayed before them, for their instruction, the convulsions, so occasioned, in the Italian States.
On your own examples and exhortations, I may with confidence found an enquiry, whether any obligation to the public can be of an higher order, than to interpose, and prevent the inveteracy of Envy, of Malice, of Revenge, of Disappointed Ambition, from being inflamed fatally to public Liberty, by its propagation?
The reference made to the Result cannot be misunderstood by yourself. I would, nevertheless, have picked out of the Correspondence, the parts most closely connected with it, and have followed them to the conclusion, but I was discoura had I not found the undertaking too extensive.
There are many thoughts which, under the  of confidence, you have liberated from your heart,  that are faithful interpreters of mysterious events in your own life. I will name one. You pronounced your son’s attendance at the causes for Mr. Madison, impolitic. Why? You gave the why among the reasons for his declining to stand a Candidate for Governour—that it would tend, “to produce an eternal seperation between him and the Federalists, at least that part of them who now constitute the absolute oligarchy.” Ah! Why was a seperation between him from men you call “Bears and Tygers,” to be lamented? Was it because it was is an easier Labour to get into the Garden of the Hesperides by stratagem than force?
Mr. Madison names your Son  for a foreign mission—temporising is no longer politic—The wolf’s skin is taken upon his shoulders, and the Giants who impede his way, must be pierced with arrows, or overthrown with stones. This was attempted in “A Review of the Works of Mr. Ames.” How true it proves, that “Iniquity never makes joints and squares.”
He who assassinated Queen Deidamia was instantly seized with madness. Has not this distemper followed other instances of assassination? I have not put this question to retort your inferences against me of being agitated, melancholly, disturbed. Melancholly, and disturbance of mind inquietude, may be created by an anxiety for the public, and they may be the effect of Ambition. I received what you said of me, in the former sense; but if due to me in the latter, which I deny, my condition would not be inconsolable—A man is not so indisposed to admit any I should be comforted with great and generous examples. Malevolence is denied this consolation—An ingenious enigmatical explanation, in one instance, saved the head; but what can be his invention to save himself who, at a distance from a grape-vine, has expressed his impatience to see visages turned black?
I am, Sir, / Your real well wisher,

Wm. Cunningham. Jun.